Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/12/2021 has been entered.
In response to FINAL-Office Action mailed on 06/15/2021, applicants’ response dated 11/12/2021 is acknowledged; in said response applicants’ have amended claims 1-5, 8, 10-14 and 16-21, and cancelled claims 9, 15 and 22-31. Thus, amended claims 1-8, 10-14 and 16-21 are pending in this application; Group I, claims 1-8, 10-14 and 16-21 and as species natural material (claim 5), Pseudomonas (claim 11), and Sporosarcina spp. (claim 12) reading on the elected invention is now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Information disclosure statement
The information disclosure statements (IDS) submitted on 06/14/2021, 12/07/2021 and 12/15/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Maintained-Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) to the Provisional Applications: 62/568,539 filed on 10/05/2017; 62/735,060 filed on 09/22/2018; and 10/05/2018, as support for the claimed invention and as written in elected claims “A method comprising… loading a solid object with urease-producing organisms and urea-producing organisms; …” is found only in said Non-provisional application 16/153,374 filed on 10/05/2018. 
Applicants’ have traversed the above granting of priority date with the following arguments (see pages 5 of Applicants’ REMARKS dated 11/12/2021). 
	Applicants’ argue “The Office has rejected the priority of the claims. Applicant respectfully traverses, and respectfully submits that the rejection is moot as none of the cited references are intervening.”

Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 03/04/2021, 06/15/2021 and additionally for the following reasons. The priority date is not dictated or determined by the cited references; granting of the priority is determined by the disclosures of the instant application. 
New-Claim Rejections: 35 USC § 103
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8, 10-14 and 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over) Dosier et al., (US 9,199,980, in IDS) and as evidenced by Karthik et al., (International Journal of ChemTech Research, 2016, Vol.9(02): 182-188), Vijay et al., (Construction and Building Materials, 2017, Vol.152 :1008–1014), Pedersen et al., (FEMS Microbiology Ecology, 1993, Vol. 12: 51-59), Therkildsen et al., (Aquat. Microb. Ecol., 1997, Vol. 13: 213-217), Mendz et al, (Microbiology 1996, Vol. 142: 2959-2967), and further in view of Wei et al., (Brazilian Journal of Microbiology, 2015. Vol. 46, 2, 455-464), van Paassen et al., (Proceedings of the 17th International Conference on Soil Mechanics and Geotechnical Engineering, M. Hamza et al. (Eds.), 2009, pages 2328-2333), Chu J., (Procedia Eng., 2016, Vol. 14: 1127-1134, in IDS) and Cuzman et al., (Int. J. Environ. Sci. Develop., 2015, Vol. 6(10): 767-774).
Claims 1-8, 10-14 and 16-21 of the instant application as interpreted are directed to a method of manufacturing a living construction material  comprising: loading a solid object with urease-producing organisms and urea-producing organisms … object entirely within a marine environment (as in claim 9); … urea-producing organisms comprise Pseudomonas … Escherichia coli … (as in claim 11); … urease-producing organisms comprise Sporosarcina spp., … H. pylori … (as in claim 12).
Dosier et al., (US 9,199,980, in IDS) discloses and teaches the methods for producing structures comprising spores or vegetative cells of urease-producing organisms including providing carbon, nitrogen and calcium source for growth and maintenance of urease-producing organisms including construction material defined as “grown construction material” (living construction material), i.e., biological bricks encompassing a biomanufacturing process, wherein the bricks are “dunked” into a slurry of bacteria, growth media, and/or aggregate prior to placing them together, the bricks fuse over a period of time as bacterially induced precipitation bonds the aggregate grains together due to “calcite” formation and said construction material constituents comprise living/metabolically active/biologically active microorganisms capable of “microbially-induced calcium carbonate precipitation (MICP); see Abstract; col. 5, lines 30-67; and entire document.
Examiner below is reproducing relevant sections form Dosier et al., (US 9,199,980, in IDS):
Col. 2; urea producing and urease-producing bacteria (see evidentiary references below)

    PNG
    media_image1.png
    386
    304
    media_image1.png
    Greyscale

Col. 3; nutrients, carbon, nitrogen, calcium

    PNG
    media_image2.png
    716
    320
    media_image2.png
    Greyscale

Col. 5, “grown construction material” (living construction material), i.e., biological bricks

    PNG
    media_image3.png
    516
    318
    media_image3.png
    Greyscale

Col. 10;

    PNG
    media_image4.png
    279
    329
    media_image4.png
    Greyscale

in IDS) do not explicitly teach said method comprising urea-producing organisms … object entirely within a marine environment (as in claim 1); … urea-producing organisms comprise Pseudomonas … Escherichia coli … (as in claim 11). 
	Regarding claims 1 and 11, the following references provide teaching, suggestion and motivation for the use of urea producing and ureolytic bacteria/urease producing in concrete in marine environment and for the production of self-healing concrete/bio-mineralization/bio-remediation and said self-healing concrete further comprising natural and non-natural materials:
	(i) Karthik et al., (International Journal of ChemTech Research, 2016, Vol.9(02): 182-188) disclose bacterial based self-healing concrete/construction material comprising ureolytic/urease producing B. pasteurii (in the art B. pasteurii is also known as Sporosarcina pasteurii), said B. pasteurii is urea producing and utilized to seal micro-cracks in concrete structure by CaCo3 precipitation (see Abstract and entire document); said bacteria are capable of precipitating calcite by producing urea with the help of calcium source, said bacteria are added at the time of mixing process of concrete along with calcium sources, nitrogen and phosphorus ingredients and carbon source/UYE culturing medium (see ¶1, page 183; Fig. 4,page 185); said reference also teaches the use of B. subtilis, B. sphaericus and E. coli (see Fig. 1, page 184); said reference study revealed that bacteria in said construction material was viable for at least 100 days (see Fig. 5, page 186; Conclusion, page 187);
	(ii) Vijay et al., (Construction and Building Materials, 2017, Vol.152 :1008–1014) provide evidence that bacterial based self-healing concrete comprising B. subtilis, B. sphaericus engender urea/produce urea (see Abstract; Fig. 2, page 1010; col. 2, ¶2, page 1010; Conclusion, page 1014; and entire document); 
	Specifically regarding claims 1 and 11 (iii) Pedersen et al., (FEMS Microbiology Ecology, 1993, Vol. 12: 51-59) provide evidence for bacterial urea production in marine environment: said urea producing bacteria (as claimed in the instant invention and instant claims) comprising Micrococcus denitrificans, Sporosarcina ureae and Thiosphaera pantotropha (col. 1, ¶2, page  57; and entire document);  
	Specifically regarding claims 1 and 11 (iv) Therkildsen et al., (Aquat. Microb. Ecol., 1997, Vol. 13: 213-217) provide evidence for bacterial urea production by marine bacteria, said urea producing marine bacteria are Delaya avenusta and Pseudomonas stutzeri (as claimed in the instant invention and instant claims; see Abstract; Conclusion, page 216; and entire document) and Delaya avenusta is both urea producing and able to hydrolyze urea, a biochemical mechanism necessary for microbially-induced calcium carbonate precipitation (MICP); 
	Specifically regarding claims 11 and 12 (v) Mendz et al, (Microbiology 1996, Vol. 142: 2959-2967) provide evidence for bacterial urea production and urea hydrolysis by urease enzyme in H. pylori (see Abstract; Fig. 7, page 2965; col. 1, ¶3-4, page 2966; and entire document). 
	Specifically regarding claims 1, 8 and 10, the following analogous art  references provide teaching, suggestion and motivation to modify the teaching of primary reference Dosier et al., (US 9,199,980, in IDS):  
marine environments in bio-mineralization and calcite formation; said marine bacteria being Sporosarcina spp., Bacillus sp., (see Abstract; and entire document);
	(vii) van Paassen et al., (Proceedings of the 17th International Conference on Soil Mechanics and Geotechnical Engineering, M. Hamza et al. (Eds.), 2009, pages 2328-2333), provide teaching, suggestion and motivation for the use of bacteria in the manufacture of living construction material and their use in marine environment such as dikes, dunes and oil production wells (see Abstract; Introduction, page 2238 and entire document); scale up experiments for the manufacture of construction materials comprising bio-grout comprising Sporosarcina pasteurii/Bacillus pasteurii  (see cols 1-2, page 2329; Fig. 2-3, page 2330; Conclusions, page 2333; and urea producing and urease producing, see evidentiary references above);
	(viii) Chu J., (Procedia Eng., 2016, Vol. 14: 1127-1134, in IDS) provide teaching, suggestion and motivation for the use of bio-cement comprising bacteria capable of microbially-induced calcium carbonate precipitation (MICP; see Abstract, ¶2, page 1128; and entire document); specifically in marine environment (Fig. 5-7, page 1132; ¶5, page 1113; ¶6, page 1134, Concluding remarks); and 
	(ix) Cuzman et al., (Int. J. Environ. Sci. Develop., 2015, Vol. 6(10): 767-774) provide teaching, suggestion and motivation, i.e., carbonate mineralization by the use of ureolytic bacteria in concrete (S. pasteurii is urea producing and urease producing; see evidentiary references above) and their use in marine environment; applicants’ are directed to the following sections in Cuzman et al., (Int. J. Environ. Sci. Develop., Pseudomonas, Bacillus … Sporosarcina … Helicobacter (urea producing and urease producing; see evidentiary references above), col. 1, para 2, page  768; said bio-cement additionally comprising natural and industrial waste … rice husk ash, pages 768- 772; Fig. 2-3, page 772; Fig. 4, page 773; and entire document).  
	Therefore, examiner takes the position that a skilled artisan depending on the experimental need, based on the teachings and in view of Wei et al., van Paassen et al., Chu J., and Cuzman et al., will be able to modify Dosier et al., teaching and as evidenced by Karthik et al., Vijay et al., Pedersen et al., Therkildsen et al., Mendz et al, and combine said teachings to develop a method comprising: a method of manufacturing a living construction material  comprising: loading a solid object with urease-producing organisms and urea-producing organisms … object entirely within a marine environment; … urea-producing organisms comprise Pseudomonas … Escherichia coli …; … urease-producing organisms comprise Sporosarcina spp., … H. pylori ….
Regarding specific time period i.e., formed within, around, and/or external to the solid object for a period of six months or more … (as in claims 18-21) are also provided/suggested in the combination of references, and examiner also takes the position the following position; optimization of known variables, and the examiner finds support in: MPEP 2144.05 [R-5]: A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in time period of observation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such observation is critical as a skilled artisan based on the experimental need can easily adopt such methods. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Given this extensive teaching in prior art, Dosier et al., Karthik et al., Vijay et al., Pedersen et al., Therkildsen et al., Mendz et al., Wei et al., van Paassen et al., Chu J., and Cuzman et al., a method of manufacturing a living construction material  comprising: loading a solid object with urease-producing organisms and urea-producing organisms … object entirely within a marine environment; … urea-producing organisms comprise Pseudomonas … Escherichia coli …; … urease-producing organisms comprise Sporosarcina spp., … H. pylori …, as taught by the instant invention and as claimed in claims 1-8, 10-14 and 16-21 herein, is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
1-8, 10-14 and 16-21 prima facie obvious to one of ordinary skill in the art.  
Therefore, claims 1-8, 10-14 and 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over) Dosier et al., (US 9,199,980, in IDS) and as evidenced by Karthik et al., (International Journal of ChemTech Research, 2016, Vol.9(02): 182-188), Vijay et al., (Construction and Building Materials, 2017, Vol.152 :1008–1014), Pedersen et al., (FEMS Microbiology Ecology, 1993, Vol. 12: 51-59), Therkildsen et al., (Aquat. Microb. Ecol., 1997, Vol. 13: 213-217), Mendz et al, (Microbiology 1996, Vol. 142: 2959-2967), and further in view of Wei et al., (Brazilian Journal of Microbiology, 2015. Vol. 46, 2, 455-464), van Paassen et al., (Proceedings of the 17th International Conference on Soil Mechanics and Geotechnical Engineering, M. Hamza et al. (Eds.), 2009, pages 2328-2333), Chu J., (Procedia Eng., 2016, Vol. 14: 1127-1134, in IDS) and Cuzman et al., (Int. J. Environ. Sci. Develop., 2015, Vol. 6(10): 767-774).
Applicants’ following claim amendments have traversed the above 35 USC § 103 rejection with the following arguments and said arguments are relevant for new rejection above (see page 7of Applicants’ REMARKS dated 11/12/2021).
	Applicants’ argue “…For example, Dosier II does not disclose, inter alia, “(a) loading a solid object with cells of a urease-producing organisms and a urea-producing organisms to produce a loaded solid object [] (c) forming calcium carbonate within, around, or external to the loaded solid object using the cells of the urease-producing organism and the urea-producing organism, and the one or more of carbon, nitrogen and calcium, while the loaded solid object is in contact with the marine environment to thereby produce the living construction material,” as recited in claim 1, and none of Cuzman, Ivanov, Wang and Zhao cure the abovementioned deficiencies of Dosier II. Accordingly, Applicant respectfully requests that the § 103 rejection of claim 1 be withdrawn.”

Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 06/15/2021 and additionally for the following reasons. 
Contrary to applicants’ arguments, examiner has provided the following evidence regarding primary reference Dosier et al., (US 9,199,980, in IDS):
Col. 2; urea producing and urease-producing bacteria (see evidentiary references above in the body of rejection)

    PNG
    media_image1.png
    386
    304
    media_image1.png
    Greyscale


Col. 5, “grown construction material” (living construction material), i.e., biological bricks

    PNG
    media_image3.png
    516
    318
    media_image3.png
    Greyscale

Summary of Pending Issues
The following is a summary of issues pending in the instant application.
Instant claims are only granted the priority date of Non-provisional application 16/153,374 filed on 10/05/2018, as support for the claimed invention and as written in elected claims “A method comprising … loading a solid object with urease-producing organisms and urea-producing organisms; …” is found only in said Non-provisional application 16/153,374 filed on 10/05/2018.
Claims 1-8, 10-14 and 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over) Dosier et al., (US 9,199,980, in IDS) and as evidenced by and further in view of Wei et al., (Brazilian Journal of Microbiology, 2015. Vol. 46, 2, 455-464), van Paassen et al., (Proceedings of the 17th International Conference on Soil Mechanics and Geotechnical Engineering, M. Hamza et al. (Eds.), 2009, pages 2328-2333), Chu J., (Procedia Eng., 2016, Vol. 14: 1127-1134, in IDS) and Cuzman et al., (Int. J. Environ. Sci. Develop., 2015, Vol. 6(10): 767-774).
Conclusion
	None of the claims are allowable. Claims 1-8, 10-14 and 16-21 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652